Tilson, Judge:
This appeal has been submitted upon a stipulation to the effect that the issues involved herein are similar in all material respects to the issues involved in United States v. Pitcairn, C. A. D. 334, and the record in that case has been admitted in evidence in this case.
Upon the facts and the law applicable thereto, I find and hold the proper dutiable export values of the merchandise covered by this appeal to be the values found by the appraiser, less any amounts added by the importer on entry to meet advances made by the appraiser in similar eases then pending on appeal. Judgment will be rendered accordingly.